United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3143
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Alvaro Arciniega,                      *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: April 17, 2009
                                Filed: June 24, 2009
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

       Alvaro Arciniega conditionally pleaded guilty to possession with intent to
distribute cocaine, in violation of 21 U.S.C. § 841. He now appeals the district
court’s1 order denying his motion to suppress evidence. We affirm.




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska, adopting the report and recommendation of the Honorable F. A.
Gossett, United States Magistrate Judge for the District of Nebraska.
                                          I.

       In early February 2007, officers in the narcotics unit of the Omaha, Nebraska,
Police Department received a tip that Arciniega was distributing cocaine out of his
home and electronics business. Officer Mark Lang led the investigation, and with the
help of a cooperating witness, Lang scheduled a targeted buy for February 27, 2007.
At a briefing on the day of the buy, the other officers assigned to the case were
informed that Arciniega would be driving a Green Dodge Durango. Officer Michael
Bossman, a member of the canine unit, was instructed to drive his police cruiser to a
location where he could intercept Arciniega.

       At approximately 5:15 p.m. on February 27, the officers learned that Arciniega
was headed toward the rendezvous point. Shortly thereafter, Officer Bossman saw a
Green Dodge Durango that matched the description of Arciniega’s vehicle. Bossman
also noticed that there was a large oval air freshener hanging from the Durango’s
rearview mirror, which he recognized as a violation of a state traffic law prohibiting
view obstruction. He activated his emergency lights and initiated a traffic stop.
Bossman told Arciniega that he had been stopped for illegal view obstruction and
requested Arciniega’s driver’s license, registration, and insurance. Bossman then
asked Arciniega to step over to the police cruiser to review the documents.

       During the course of the stop, several other officers involved with the
investigation arrived on the scene. Officer Gary Kula took over speaking with
Arciniega while Bossman started walking his canine around the Durango. Using a
mixture of Spanish and English, Kula told Arciniega that the police were conducting
a narcotics investigation and asked if he was willing to cooperate. Arciniega appeared
to understand the question and nodded yes. Arciniega read and signed a Spanish
consent-to-search form for his vehicle and thereafter observed the vehicle search
without objection. The officers found four ounces of cocaine underneath the front
passenger seat of the vehicle.

                                         -2-
       After placing Arciniega in handcuffs, Officer Lang asked if he would consent
to a search of his electronics business, to which Arciniega replied “go ahead, okay.”
The officers escorted Arciniega to the business, where they waited approximately
thirty minutes for the arrival of Officer Edith Andersen, a Spanish-speaking translator.
Because Arciniega’s wife and child were present, Andersen and Lang took Arciniega
into a restroom to talk privately. Speaking in Spanish, Andersen asked Arciniega if
he would consent to a search of the business and his residence, and he agreed.
Arciniega also signed an English consent-to-search form that Andersen explained.
The searches revealed several incriminating items, including more than $26,000 in
cash and materials used for packaging illegal narcotics.

                                           II.

       On an appeal from a denial of a motion to suppress evidence, we review the
district court’s factual findings for clear error and its legal conclusions de novo.
United States v. Lopez-Vargas, 457 F.3d 828, 830 (8th Cir. 2006).

                                           A.

       Arciniega first contends that the district court abused its discretion in refusing
to authorize a subpoena duces tecum for all previous traffic citations issued by Officer
Bossman under Nebraska’s view obstruction statute. During Arciniega’s suppression
hearing, Bossman estimated that he had made several hundred traffic stops for view
obstruction. He also testified that he does not always issue tickets for these violations,
and he stated that on many occasions he has not stopped drivers with objects hanging
from their rearview mirrors. Arciniega sought to subpoena records from Bossman’s
prior traffic stops on the ground that the records would allow him to establish that the
stop in his case was based on an impermissible motive.




                                           -3-
       “A district court may, in its discretion, determine that the burden of producing
subpoenaed records greatly outweighs any relevance they may have to the case.”
United States v. Roach, 164 F.3d 403, 412 (8th Cir. 1998). Arciniega argues that the
traffic records are relevant because they would establish that Officer Bossman’s
asserted reason for making the traffic stop was a pretext. Even if we assume that
Bossman would not have initiated the stop had he not believed that a drug deal was
in progress, that fact is beside the point. “Subjective intentions play no role in
ordinary, probable-cause Fourth Amendment analysis.” Whren v. United States, 517
U.S. 806, 813 (1996). We have repeatedly held that any traffic violation, however
minor, gives an officer probable cause to stop a vehicle. See, e.g., United States v.
Barragan, 379 F.3d 524, 528 (8th Cir. 2004). Once an officer has probable cause, “the
stop is objectively reasonable and any ulterior motivation on the officer’s part is
irrelevant.” United States v. Bell, 86 F.3d 820, 822 (8th Cir. 1996). It is similarly
irrelevant that the officer may have ignored the violation were it not for “a suspicion
that greater crimes are afoot.” United States v. Luna, 368 F.3d 876, 878 (8th Cir.
2004). The only possible relevance of the citations would have been to challenge the
credibility of Officer Bossman’s statement about the number of prior citations he had
issued—a peripheral aspect of his testimony. The state traffic records were not in the
government’s possession and locating the records would have been a difficult and
time-consuming process. Accordingly, the district court did not abuse its discretion
in determining that the burden of producing the records outweighed any possible
relevance they might have had to Arciniega’s case.2




      2
        Although Arciniega vaguely suggests that the traffic records might have
allowed him to establish a violation of his right to equal protection, he has not made
the initial “credible showing of different treatment of similarly situated persons”
necessary to support discovery for this type of claim. See United States v. Armstrong,
517 U.S. 456, 470 (1996).

                                         -4-
                                          B.

       Arciniega also argues that Nebraska’s windshield obstruction statute is
unconstitutionally vague because it is not clear when an obstruction is significant
enough to violate the law. In rejecting a similar argument, we explained that “[t]he
plain language of the statute unambiguously provides that ‘any object’ that obstructs
a clear and full view through the windshield violates Nebraska law.” United States
v. Ramos-Caraballo, 375 F.3d 797, 801 (8th Cir. 2004); see also Neb. Rev. Stat. § 60-
6,256. Arciniega responds that, interpreted in this manner, the statute is irrational
because it makes exceptions for government-approved objects, such as handicapped
parking permits. We disagree. When, as here, there is no suspect class involved, “the
law need not be in every respect logically consistent with its aims to be
constitutional.” Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483, 487-88
(1955). Rational-basis review “does not require a perfect or exact fit between the
means used and the ends sought.” United States v. Johnson, 495 F.3d 951, 963 (8th
Cir. 2007). The Nebraska legislature’s decision to provide some exceptions to an
otherwise broad rule does not make the law irrational. Accordingly, the district court
did not err in rejecting Arciniega’s challenge to the constitutionality of the statute.

                                          C.

       Finally, Arciniega argues that the district court erred in finding that he
voluntarily consented to the searches of his vehicle, electronics business, and
residence. Whether an individual’s consent is voluntary is a question of fact that must
be determined from the totality of the circumstances. United States v. Smith, 260 F.3d
922, 924 (8th Cir. 2001) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 227
(1973)). “The government bears the burden to prove by a preponderance of the
evidence that consent to search was freely given, but awareness of the right to refuse
is not necessary for consent to be voluntary.” Id. (citations omitted). Factors relevant
to the analysis include (1) the individual’s age and mental ability; (2) whether the

                                          -5-
individual was intoxicated or under the influence of drugs; (3) whether the individual
was informed of his Miranda rights; and (4) whether the individual was aware,
through prior experience, of the protections that the legal system provides for
suspected criminals. Id. (citing United States v. Chaidez, 906 F.2d 377, 381 (8th Cir.
1990)). It is also important to consider the environment in which an individual’s
consent is obtained, including (1) the length of the detention; (2) whether the police
used threats, physical intimidation, or punishment to extract consent; (3) whether the
police made promises or misrepresentations; (4) whether the individual was in custody
or under arrest when consent was given; (5) whether the consent was given in public
or in a secluded location; and (6) whether the individual stood by silently or objected
to the search. Id.

      At the time of the searches, Arciniega was an adult with no history of mental
or psychological impairments. He was not under the influence of drugs or alcohol,
and there is no indication that he was threatened or coerced. Although Arciniega
contends that the police misrepresented the purpose of the traffic stop, the record
shows that Officer Kula informed Arciniega that the officers were conducting a
narcotics investigation. As recounted above, using a mixture of Spanish and English,
Kula requested Arciniega’s permission to search the vehicle, following which
Arciniega read and signed a Spanish consent form and raised no objection as the
police conducted the search. The record therefore supports the conclusion that
Arciniega voluntarily consented to the search of his vehicle.

       The voluntariness of Arciniega’s subsequent consent to the search of his home
and business presents a slightly closer question. After finding cocaine in the vehicle,
the officers placed Arciniega in handcuffs and Officer Lang asked if he would
cooperate in a search of his electronics business, to which Arciniega agreed. Lang and
Andersen, the Spanish-speaking translator, later spoke with Arciniega in a restroom
at the business, at which time he consented to a search of the business and his
residence. Arciniega contends that his consent was involuntary because he was not

                                         -6-
informed of his Miranda rights until after the search and because the interview was
conducted in a private area. Although Miranda warnings may decrease the likelihood
that consent has been subtly coerced, they are not required to establish voluntariness.
United States v. Lee, 356 F.3d 831, 834 (8th Cir. 2003). That the interview was
conducted in a private area is a factor that must be examined in the context of the
entire record. There is no evidence that the officers engaged in any threatening or
coercive conduct while they were in the restroom with Arciniega. The district court
credited Officer Andersen’s testimony that Arciniega understood the requests and that
he had responded in a calm, cooperative manner. Moreover, Arciniega’s prior
criminal record suggests that he was cognizant of the protections afforded by the legal
system. In light of the totality of the circumstances, we cannot say that the district
court clearly erred in concluding that Arciniega’s consent was voluntarily given.
Accordingly, the district court did not err in denying Arciniega’s motion to suppress
evidence.

      The judgment is affirmed.
                      ______________________________




                                         -7-